     Case 3:20-cv-01462-MMA-JLB Document 17 Filed 09/11/20 PageID.233 Page 1 of 6



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    JAY ANCONA,                                         Case No.: 20-cv-01462-MMA-JLB
12                                       Plaintiff,
                                                          SCHEDULING ORDER
13    v.                                                  REGULATING DISCOVERY
                                                          AND OTHER PRETRIAL
14    LOWE’S HOME CENTERS, LLC, et al.,
                                                          PROCEEDINGS
15                                   Defendants.
16
17
18         Pursuant to Rule 16.1(d) of the Local Rules, a Case Management Conference was
19   held on September 10, 2020. (ECF No. 16.) After consulting with the attorneys of record
20   for the parties and being advised of the status of the case, and good cause appearing, IT IS
21   HEREBY ORDERED:
22         1.     The Court understands that parties to litigation often enter into stipulations
23   that a trade secret or other confidential research, development, or commercial information
24   not be revealed or be revealed only in specified way. Any motion for a protective order
25   entering such stipulation(s) in this case shall be filed no later than September 25, 2020.
26   The motion shall comply with Judge Burkhardt’s Civil Chambers Rules. If the need for a
27   protective order is not initially apparent to the parties and only becomes apparent due to a
28   later development in the case, the parties must seek leave to file a late motion for protective

                                                      1
                                                                                 20-cv-01462-MMA-JLB
     Case 3:20-cv-01462-MMA-JLB Document 17 Filed 09/11/20 PageID.234 Page 2 of 6



1    order, supported by good cause which includes an explanation as to why the parties could
2    not have anticipated the need for a protective order.
3          2.     Any motion to join other parties, to amend the pleadings, or to file additional
4    pleadings must be filed by October 9, 2020.
5          3.     All fact discovery must be completed by all parties by April 9, 2021.
6    “Completed” means that all discovery under Rules 30–36 of the Federal Rules of Civil
7    Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
8    time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
9    into account the times for service, notice and response as set forth in the Federal Rules of
10   Civil Procedure. Counsel must promptly and in good faith meet and confer with
11   regard to all discovery disputes in compliance with Local Rule 26.1(a). The Court
12   expects counsel to make every effort to resolve all disputes without court intervention
13   through the meet and confer process.
14         Discovery motions must be filed in the time and manner directed by Magistrate
15   Judge Burkhardt (see Judge Burkhardt’s Civil Chambers Rules on Discovery Disputes
16   available on the Court’s website). All discovery motions must be filed within 30 days of
17   the service of an objection, answer, or response which becomes the subject of dispute, or
18   the passage of a discovery due date without response or production, and only after counsel
19   (and any unrepresented parties) have met and conferred to resolve the dispute and complied
20   with Judge Burkhardt’s Civil Chambers Rules. A failure to comply in this regard will
21   result in a waiver of a party’s discovery issue. Absent an order of the court, no
22   stipulation continuing or altering this requirement will be recognized by the court.
23         4.     The parties must designate their respective experts in writing by
24   February 12, 2021. The parties must identify any person who may be used at trial to
25   present evidence pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement
26   is not limited to retained experts. The date for exchange of rebuttal experts must be by
27   March 12, 2021. The written designations must include the name, address and telephone
28   number of the expert and a reasonable summary of the testimony the expert is expected to

                                                   2
                                                                              20-cv-01462-MMA-JLB
     Case 3:20-cv-01462-MMA-JLB Document 17 Filed 09/11/20 PageID.235 Page 3 of 6



1    provide. The list must also include the normal rates the expert charges for deposition and
2    trial testimony.
3          5.     By February 12, 2021, each party must comply with the disclosure provisions
4    in Rule 26(a)(2)(B) and (C) of the Federal Rules of Civil Procedure. This disclosure
5    requirement applies to all persons retained or specially employed to provide expert
6    testimony, or whose duties as an employee of the party regularly involve the giving of
7    expert testimony. Except as provided in the paragraph below, any party that fails to
8    make these disclosures will not, absent substantial justification, be permitted to use
9    evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
10   the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
11         6.     Any party must supplement its disclosure regarding contradictory or rebuttal
12   evidence under Fed. R. Civ. P. 26(a)(2)(D) by March 12, 2021.
13         7.     All expert discovery must be completed by all parties by April 9, 2021. The
14   parties must comply with the same procedures set forth in the paragraph governing fact
15   discovery.
16         8.     Failure to comply with the above paragraphs or any discovery order of the
17   Court may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition
18   on the introduction of experts or other designated matters in evidence.
19         9.     All dispositive pretrial motions, including motions for summary judgment and
20   motions addressing Daubert issues, must be filed by May 7, 2021. 1 Counsel for the
21   moving party must obtain a motion hearing date from Judge Anello’s law clerk. The period
22   of time between the date you request a motion date and the hearing date may vary from
23   one district judge to another. Please plan accordingly. Failure to make a timely request
24   for a motion date may result in the motion not being heard.
25   ///
26
27
     1
           This deadline is not applicable to pretrial motions in limine. For further information
28   regarding motions in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                   3
                                                                               20-cv-01462-MMA-JLB
     Case 3:20-cv-01462-MMA-JLB Document 17 Filed 09/11/20 PageID.236 Page 4 of 6



1          10.    If appropriate, following the filing of an order ruling on a motion for summary
2    judgment or other dispositive pretrial motion, or in the event no such motion is filed, after
3    the expiration of the deadline set forth in paragraph 9, supra, Judge Anello will issue a
4    pretrial scheduling order setting a pretrial conference, trial date, and all related pretrial
5    deadlines. The parties must review and be familiar with Judge Anello’s Civil Chambers
6    Rules, which provide additional information regarding pretrial scheduling.
7          11.    A Mandatory Settlement Conference will be conducted on April 19, 2021, at
8    1:45 PM in Judge Burkhardt’s chambers, Edward J. Schwartz U.S. Courthouse, 221 West
9    Broadway, Suite 5140, San Diego, California 92101. Counsel or any party representing
10   himself or herself must submit confidential settlement briefs directly to Judge Burkhardt’s
11   chambers by April 9, 2021.
12         The confidential settlement statements should be lodged by e-mail to
13   efile_Burkhardt@casd.uscourts.gov. Each party’s settlement statement shall concisely set
14   forth the following: (1) the party’s statement of the case; (2) the controlling legal issues;
15   (3) issues of liability and damages; (4) the party’s settlement position, including the last
16   offer or demand made by that party; (5) a separate statement of the offer or demand the
17   party is prepared to make at the settlement conference; and (6) a list of all attorney and
18   non-attorney conference attendees for that side, including the name(s) and
19   title(s)/position(s) of the party/party representative(s) who will attend and have settlement
20   authority at the conference. If exhibits are attached and the total submission amounts to
21   more than 20 pages, a hard copy must also be delivered directly to Judge Burkhardt’s
22   chambers. Settlement conference statements shall not be filed with the Clerk of the
23   Court. Settlement conference statements may be exchanged confidentially with
24   opposing counsel within the parties’ discretion.
25   ///
26   ///
27   ///
28   ///

                                                   4
                                                                               20-cv-01462-MMA-JLB
     Case 3:20-cv-01462-MMA-JLB Document 17 Filed 09/11/20 PageID.237 Page 5 of 6



1          Pursuant to Civil Local Rule 16.3, all party representatives and claims adjusters for
2    insured defendants with full and unlimited authority 2 to negotiate and enter into a binding
3    settlement, as well as the principal attorney(s) responsible for the litigation, must be present
4    and legally and factually prepared to discuss and resolve the case at the mandatory
5    settlement conference. In the case of an entity, an authorized representative of the entity
6    who is not retained outside counsel must be present and must have discretionary authority
7    to commit the entity to pay an amount up to the amount of the Plaintiff’s prayer (excluding
8    punitive damages prayers). The purpose of this requirement is to have representatives
9    present who can settle the case during the course of the conference without consulting a
10   superior.
11         12.    A post-trial settlement conference before a magistrate judge may be held
12   within 30 days of verdict in the case.
13         13.    The dates and times set forth herein will not be modified except for good cause
14   shown.
15         14.    Briefs or memoranda in support of or in opposition to any pending motion
16   must not exceed twenty-five (25) pages in length without leave of a district court judge.
17   No reply memorandum will exceed ten (10) pages without leave of a district court judge.
18   Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
19   and a table of authorities cited.
20   ///
21
22
     2
23         “Full authority to settle” means that the individuals at the settlement conference must
     be authorized to fully explore settlement options and to agree at that time to any settlement
24   terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d
25   648 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to
     change the settlement position of a party. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481,
26   485–86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
27   authority to attend the conference includes that the person’s view of the case may be altered
     during the face to face conference. Id. at 486. A limited or a sum certain of authority is
28   not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595–97 (8th Cir. 2001).

                                                    5
                                                                                  20-cv-01462-MMA-JLB
     Case 3:20-cv-01462-MMA-JLB Document 17 Filed 09/11/20 PageID.238 Page 6 of 6



1          15.    Plaintiff’s counsel must serve a copy of this order on all parties that enter this
2    case hereafter.
3    Dated: September 11, 2020
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
                                                                                 20-cv-01462-MMA-JLB
